FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

      THIS FOURTH AMENDED AND WAIVER TO CREDIT AGREEMENT (the "Fourth
Amendment") made this _____ day of June, 2001 between DISC GRAPHICS, INC., a
Delaware corporation, having its principal place of business at 10 Gilpin
Avenue, Hauppauge, New York 11788 ("Borrower"), and THE DIME SAVINGS BANK OF NEW
YORK, FSB, a New York banking organization, having an office at 1377 Motor
Parkway, Islandia, New York 11788 (the "Bank").

W I T N E S S E T H :

      WHEREAS, the Borrower and the Bank entered into a Credit Agreement dated
as of the 1st day of December, 1998 as amended by certain amendments thereto
dated July 1, 1999, February 25, 2000 and September 20, 2000 (hereinafter, the
"Credit Agreement"); and

      WHEREAS, certain Events of Default have occurred under the Credit
Agreement; and

      WHEREAS, the Borrower has requested that the Bank (i) waive the Events of
Default and (ii) agree to certain amendments to the Credit Agreement and the
Bank has agreed to do so, subject to the execution and delivery of, and subject
to the terms and conditions of, this Fourth Amendment.

      NOW, THEREFORE, in consideration of Ten ($10.00) Dollars and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Bank do hereby agree as follows:

      1.  Defined Terms.   As used in this Fourth Amendment, capitalized terms,
unless otherwise defined, shall have the meanings set forth in the Credit
Agreement.

      2.  Representations and Warranties.   As an inducement for the Bank to
enter into this Fourth Amendment, the Borrower represents and warrants as
follows:

           A.   That with respect to the Credit Agreement and the other Loan
Documents executed in connection therewith and herewith:

          (i)   There are no defenses or offsets to the Borrower's obligations
under the Credit Agreement, as in effect prior to the effectiveness of this
Fourth Amendment or as amended hereby, the Note, any of the other Loan Documents
or any other agreements in favor of the Bank referred to in the Credit
Agreement, and if any such defenses or offsets exist without the knowledge of
the Borrower, the same are hereby waived.          (ii)   All of the
representations and warranties made by the Borrower in the Credit Agreement, as
in effect prior to the effectiveness of this Fourth Amendment or as amended
hereby, are true and correct in all material respects as if made on the date
hereof, except for those made with respect to a particular date, which such
representations and warranties are true and correct as restated as of such date.
         (iii)   The outstanding aggregate principal balance of the Revolving
Credit Loans as evidenced by the Revolving Credit Note is $11,200,000.00 and
interest has been paid through June 1, 2001.

     3.  Waiver.   The Bank hereby waives, effective upon the effectiveness of
this Fourth Amendment, the following existing Events of Default:

          (a)   The failure of the Borrower to comply with the provisions of
Section 10.01 of the Credit Agreement (Net Income) for the fiscal quarter ended
December 31, 2000.

          (b)   The failure of the Borrower to comply with the provisions of
Section 10.04 of the Credit Agreement (Debt Coverage Ratio) for the fiscal
quarter ended December 31, 2000.

          (c)   The failure of the Borrower to comply with the provisions of
Section 10.05 of the Credit Agreement (Total Funded Debt to EBITDA Ratio) for
the fiscal quarter ended December 31, 2000.

      4.  Amendment. The Credit Agreement is hereby amended and restated to read
in its entirety as follows:

      AMENDED AND RESTATED CREDIT AGREEMENT, amended and restated as of June __,
2001 between Disc Graphics, Inc., 10 Gilpin Avenue, Hauppauge, New York 11788, a
Delaware corporation ("Borrower") and The Dime Savings Bank of New York, FSB,
1377 Motor Parkway, Islandia, New York 17788 (the "Bank").

ARTICLE 1.   DEFINITIONS; ACCOUNTING TERMS.

      Section 1.01.   Definitions.   As used in this Agreement, the following
terms have the following meanings:

      "Additional Costs" shall have the meaning given to that term in Section
5.01 hereof.

      "Affiliate" means, with respect to any Person, any Person (a) that
directly or indirectly controls, or is controlled by, or is under common control
with, such Person, (b) that directly or indirectly beneficially owns or holds 5%
or more of any class of voting stock of such Person, (c) 5% or more of the
voting stock of which is directly or indirectly beneficially owned or held by
such Person, (d) which is a partnership or limited liability company in which
such Person is respectively a general partner or manager or (e) who is among
such Person's officers, directors joint venturers, managers or partners. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

      "Aggregate Outstandings" means, at a particular time, the aggregate
outstanding principal balance of all Revolving Credit Loans.

      "Agreement" means this Credit Agreement, as amended or supplemented from
time to time.

      "Amortization" means amortization as determined in accordance with GAAP.

      "Available Overadvance" means the amounts set forth below for the periods
set forth below:

            Period   Available Overadvance       Fourth Amendment Closing Date
through 6/30/01   $2,250,000       7/1/01 through 9/30/01   $2,000,000      
10/1/01 through 12/31/01   $1,000,000       1/1/02 and thereafter   $    750,000
 

     "Bank" means The Dime Savings Bank of New York, FSB and its successors and
assigns.

     "Banking Day" means any day on which commercial banks are not authorized or
required to close in New York State.

     "Blocked Account" shall have the meaning given such term in Section 4.05 of
this Agreement.

     "Blocked Account Agreement" shall have the meaning given such term in
Section 4.05 of this Agreement.

      "Borrowing Base" means at any time an amount equal to the sum of (i)
eighty five (85%) percent of Eligible Accounts Receivable plus (ii) the lesser
of (x) fifty (50%) percent of Eligible Inventory or (y) $3,000,000 plus (iii)
the amount (at the date of determination) of the Eligible Tax Refund (as it is
reduced from time to time pursuant to the provisions of the definition of
"Eligible Tax Refund") plus (iv) the Available Overadvance. The Bank reserves
the right, in its sole discretion, to adjust the advance rate for Eligible
Accounts Receivable or Eligible Inventory.

     "Borrowing Base Certificate" means a certificate, in the form approved by
the Bank, evidencing the Borrowing Base, with appropriate calculations therefor.

     "Capital Lease" means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP.

     "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

     "Collateral" means all personal property of Borrower and its Subsidiaries,
whether now existing or hereafter arising, which is subject or which is to be
subject to the Liens granted by the Security Agreement.

     "Contemporary" means Contemporary Color Graphics, Inc.

     "Contemporary Subordinated Debt" means the Subordinated Debt owing by the
Borrower to Contemporary, consisting of (i) the debt of Borrower to Contemporary
evidenced by the Borrower's Promissory Note dated July 1, 1999 in the original
principal amount of $1,000,000, (ii) the debt of Borrower to Contemporary
evidenced by Borrower's Convertible Debenture dated July 1, 1999 in the original
principal amount of $600,000, and (iii) the debt of Borrower to Contemporary
evidenced by Borrower's Supplemental Note dated July 1, 1999 in the original
principal amount of $1,000,000.

     "Contemporary Subordination Agreement" means the Subordination Agreement
dated July 1, 1999 given to the Bank's predecessor, KeyBank National Association
by Contemporary.

      "Contemporary Subordination Documents" means, collectively, (i) the
Contemporary Subordination Agreement, (ii) the Borrower's Promissory Note dated
July 1, 1999 in the original principal amount of $1,000,000, (ii) the Borrower's
Convertible Debenture dated July 1, 1999 in the original principal amount of
$600,000, and (iii) the Borrower's Supplemental Note dated July 1, 1999 in the
original principal amount of $1,000,000.

     "Current Assets" means, at a particular date, all amounts which would, in
accordance with GAAP, be included under current assets on a consolidated balance
sheet of Borrower and its Subsidiaries as at such date.

     "Current Liabilities" means, at a particular date, all amounts which would,
in accordance with GAAP, be included under current liabilities on a consolidated
balance sheet of Borrower and its Subsidiaries as at such date including,
without limitation, (a) all obligations payable on demand or within one year
after the date in which the determination is made and (b) installment and
sinking fund payments required to be made within one year after the date on
which determination is made, but excluding all such liabilities or obligations
which are renewable or extendable at the option of Borrower to a date more than
one year from the date of determination.

     "Current Ratio" means the ratio of (a) Current Assets of Borrower and its
Subsidiaries, on a consolidated basis to (b) Current Liabilities (excluding the
outstanding principal amount of Revolving Credit Loans if, at the time of
determination, such principal amount is classified as a Current Liability) of
Borrower and its Subsidiaries, on a consolidated basis.

     "Debt" means, with respect to any Person (a) indebtedness of such Person
for borrowed money, (b) indebtedness for the deferred purchase price of property
or services, (c) the face amount of any outstanding letters of credit issued for
the account of such Person, (d) obligations arising under acceptance facilities,
(e) guaranties, endorsements (other than for collection in the ordinary course
of business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person, or otherwise to assure a
creditor against loss, (f) obligations secured by any Lien on property of such
Person, (g) obligations of such Person as lessee under Capital Leases and (h)
indebtedness of such Person evidenced by a note, bond, indenture or similar
instrument.

     "Default" means any event which with the giving of notice or lapse of time,
or both, would become an Event of Default.

      "Default Rate" means, with respect to the principal of any Loan and, to
the extent permitted by law, any other amount payable by Borrower under this
Agreement or the Note a rate per annum equal to 2% above the rate of interest
otherwise applicable to such Loan or other amount.

     "Depreciation" means depreciation as determined in accordance with GAAP.

     "Dividends" means, for any period, dividends paid by Borrower or any
Subsidiary during such period.

     "EBITDA" means, for any period, the sum of (a) Net Income, (b) income taxes
paid or payable to any government or government instrumentality, (c) all
Interest Expense paid or accrued on any Debt, (d) Depreciation and (e)
Amortization during such period.

     "Eligible Accounts Receivable" means those accounts receivable (net of the
pre-billed reserve) of the Borrower which (i) arise in the ordinary course of
business, (ii) are subject to a first, perfected security interest of the Bank
and (iii) are evidenced by an invoice or other documentary evidence reasonably
satisfactory to the Bank provided, however no account receivable shall be an
Eligible Account Receivable if:

      (a)     it arises out of a sale made by the Borrower to an Affiliate of
the Borrower or to a Person controlled by such an Affiliate;

      (b)     it remains due is unpaid more than one hundred twenty (120) days
after its date of invoice (including 120 day credits);

      (c)     the account receivable is from an account debtor of which fifty
(50%) percent or more of such account debtor's accounts receivable are otherwise
ineligible hereunder;

      (d)      any covenant, representation or warranty contained in this
Agreement or any other Loan Document with respect to such account receivable has
been breached;

      (e)     the account debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
account debtor in an involuntary case under any state or federal bankruptcy
laws, as now constituted or hereafter amended, or if any other petition or other
application for relief under any state or federal bankruptcy law has been filed
against the account debtor, or if the account debtor has failed, suspended
business, ceased to be solvent, called a meeting of its creditors, or consented
to or suffered a receiver, trustee, liquidator or custodian to be appointed for
it or for all or a significant portion of its assets of affairs;

      (f)     the sale to the account debtor is on a guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

      (g)     the account debtor is the United States of America, any state or
any department, agency or instrumentality of the United States of America or any
state;

      (h)     the account debtor is not domiciled in the United States;

      (i)     the goods giving rise to such account receivable have not been
shipped and delivered to or have been rejected by the account debtor or the
services giving rise to such receivable have not been performed by the Borrower
or have been rejected by the account debtor or the account receivable otherwise
does not represent a final sale;

      (j)     the account debtor is also a creditor or supplier of the Borrower
or has disputed liability, or has made any claim with respect to any other
account receivable due to the Borrower, or the account receivable otherwise is
or may become subject to any right of set-off;

      (k)     the Borrower has made any agreement with the account debtor for
any deduction therefrom, (except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto) provided, that only the amount of any such deduction
shall be ineligible pursuant to this clause (k);

      (l)     any return, rejection or repossession of the merchandise has
occurred;

      (m)     such account receivable is not payable to the Borrower; or

      (n)     the Bank, in its sole discretion in a reasonable manner, believes
that collection of such account receivable is insecure or that such account
receivable may not be paid by reason of the account debtor's inability to pay,
or the accounts receivable of the account debtor exceed a credit limit
determined by the Bank, in good faith and in the exercise of its discretion in a
reasonable manner, provided that only the amount of such excess shall be
ineligible.

      "Eligible Inventory" means the gross amount of Borrower's inventory
located in the United States of America, less any (a) damaged, obsolete or
unsalable goods, (b) goods to be returned to Borrower's suppliers, (c) goods in
transit to Borrower, (d) rental or consigned inventory, (e) inventory located at
facilities where the Bank has not been granted a perfected security interest and
(f) inventory subject to Borrower's obsolescence reserve in accordance with
GAAP. If any inventory is moved to a location where, under applicable law, the
Bank's security interest therein becomes unperfected as a result, provided it
meets the other requirements set forth in this definition, such inventory shall
become Eligible Inventory 91 days after the date on which the Bank's security
interests are perfected under applicable law.

      "Eligible Tax Refund" means the amount of the Borrower's expected federal
income tax refund for the tax year ended December 31, 2000, as evidenced by the
Borrower's December 31, 2000 financial statements, provided that the Eligible
Tax Refund shall be reduced, dollar for dollar, by the amount of any such refund
actually received by the Borrower, and further provided that the Eligible Tax
Refund shall in no event exceed $1,350,000.

      "Environmental Laws" means (i) the Comprehensive Environmental Response,
Compensation and Liability Act ("CERCLA"), (ii) the Resource Conservation and
Recovery Act ("RCRA"), (iii) the Federal Water Pollution Control Act, (iv) the
Clean Air Act, (v) the Toxic Substances Control Act, (vi) the Safe Drinking
Water Act, (vii) the Occupational Safety and Health Act of 1970, and (viii) the
New York State Environmental Conservation Law ("ECL"), Articles 1 through 71,
(ix) the Hazardous Material Transportation Act, and (x) any so-called federal,
state or local "Superfund" or "Superlien" laws and (b) any and all other laws,
rules or regulations, relating to or imposing liability, including without
limitation (i) strict liability, (ii) standards of conduct concerning hazardous
materials, (iii) protection of the environment (including, without limitation,
air, surface water, ground water, or soil), including, without limitation, any
of the same relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any rules and regulations promulgated
thereunder.

      "ERISA Affiliate" means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower.

      "Event of Default" has the meaning given such term in Section 11.01.

      "Extension and Modification Fee" means the fee described in Section
2.09(b) hereof.

      "Facility Fee" means the fee described in Section 2.09(a) hereof.

      "Field Examination" means an examination of the accounts receivable and
inventory of the Borrower and all other Collateral subject to the Lien of the
Security Agreement(s), and all books and records and other information relating
thereto, financial or otherwise, to be performed by employees or other
representatives of the Bank.

      "Forfeiture Proceeding" means the commencement of any prejudgment action
or proceeding affecting Borrower or any of its Subsidiaries pursuant to any
statute, rule or regulation which permits any governmental agency or
instrumentality to obtain a prejudgment seizure or forfeiture of any of their
property.

      "Fourth Amendment" means the Fourth Amendment and Waiver to Credit
Agreement, dated as of June ___, 2001, between the Borrower and the Bank.

      "Fourth Amendment Closing Date" means the date the Fourth Amendment has
been executed by Borrower and the Bank and all conditions precedent to the
effectiveness of the Fourth Amendment have been satisfied.

      "GAAP" means generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a basis consistent with
those used in the preparation of the financial statements referred to in Section
7.05.

      "Graphcorr, LLC" means Graphcorr, LLC, previously known as Micro Flutes,
LLC, a Delaware limited liability company.

      "Guaranty" means the Guaranty in the form of Exhibit B executed by each of
the Guarantors, secured by a Security Agreement.

      "Guarantor Confirmation Agreement" means the Guarantor Confirmation
Agreement in the form of Exhibit B-1, to be executed by each of the Guarantors.

      "Guarantors" means Four Seasons Litho, Inc., Disc Graphics Label Group,
Inc., and Cosmetic Sampling Technologies, Inc., each a Subsidiary of Borrower
and each a party to the Guaranty and the Guaranty Confirmation. Guarantors shall
include each future Subsidiary which is required to become a party to the
Guaranty in accordance with Section 9.10 hereof.

      "Hazardous Substance" means any substance, waste or material regulated
under by any Environmental Law, and any substance which, due to its toxicity or
reactivity (as determined by any court, governmental or regulatory authority or
agency having jurisdiction or interpretative power thereon), poses a threat to
human health or the environment, including, but not limited to, all materials,
wastes, substances, pollutants and contaminants from time to time defined or
classified as such under any Environmental Law.

      "Interest Expense" means interest expense of Borrower and its Subsidiaries
on a consolidated basis for a particular period as reflected in its financial
statements and calculated in accordance with GAAP.

      "Lien" means any lien (statutory or otherwise), security interest,
mortgage, deed of trust, priority, pledge, charge, conditional sale, title
retention agreement, Capital Lease or other encumbrance or similar right of
others, or any agreement to give any of the foregoing.

      "Loan" means any loan made by the Bank pursuant to Section 2.01 hereof.

      "Loan Documents" means this Agreement, the Note, the Guaranty, the
Guarantor Confirmation Agreement, the Security Agreements, the Security
Agreement Confirmations, the Notice of Borrowing and all other documents or
instruments executed in connection herewith or therewith.

      "Multiemployer Plan" means a Plan defined as such in Section 4001(a)(3) of
ERISA to which contributions have been made by Borrower or any ERISA affiliate
and which is covered by Title IV of ERISA.

      "Net Income" means, with respect to any entity for any period, such
entity's net income after taxes for such period as reflected on such entity's
financial statements.

      "Net Worth" means, at any particular date, the amount of the excess of
Total Assets over Total Liabilities which would, in accordance with GAAP, be
included under shareholders' equity on a consolidated balance sheet of Borrower
and its Subsidiaries as at such date.

      "Note" mean the Revolving Credit Note.

      "Notice of Borrowing" means the document signed by an officer of Borrower
in the form annexed as Exhibit F.

      "Original Closing Date" shall mean February 26, 1997.

      "PBGC" means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

      "Person" means an individual, partnership, corporation, business trust,
joint stock company, trust, limited liability company, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

      "Plan" means any employee benefit or other plan established or maintained,
or to which contributions have been made, by Borrower or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies provided that such term shall not include plans terminated prior to the
date hereof.

      "Prime Rate" means that rate of interest from time to time determined or
announced by the Bank at its Principal Office from time to time as its prime
lending rate. The Prime Rate is not necessarily the lowest rate of interest
charged by the Bank on loans or other credit relationships.

      "Principal Office" means the principal office of the Bank.

      "Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulatory Change" means any change after the date of this Agreement in
federal, state, municipal or foreign laws or regulations (including Regulation
D) or the adoption or making after such date of any interpretations, directives
or requests applying to a class of banks including the Bank of any federal,
state, municipal or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

      "Reportable Event" means any of the events set forth in Section 4043(b) of
ERISA as to which events the PBGC by regulation has not waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided that a failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA shall be a Reportable Event
regardless of any waivers given under Section 412(d) of the Code.

      "Revolving Credit Commitment" means the obligation of the Bank to extend
revolving credit to Borrower in accordance with the terms hereof in the
aggregate principal amount not to exceed $12,700,000, as such amount may be
reduced or otherwise modified from time to time in accordance with the terms
hereof.

      "Revolving Credit Facility" means the Revolving Credit Facility provided
for in Article II hereof.

      "Revolving Credit Loans" mean any Loan made by the Bank pursuant to
Section 2.01 hereof.

      "Revolving Credit Note" means an amended and restated promissory note of
Borrower in the form of Exhibit A hereto evidencing the Revolving Credit Loans
made by the Bank hereunder.

      "Revolving Credit Termination Date" means the earlier of (i) the date on
which the Revolving Credit Loan is paid in full and the Revolving Credit
Commitments shall terminate hereunder and the obligations of Borrower in
connection therewith have been satisfied or (ii) April 15, 2002 unless such date
is not a Banking Day, then the next succeeding Banking Day.

      "Security Agreement" means, with respect to Borrower, the Security
Agreement in substantially the form of Exhibit C-I, and with respect to each
Guarantor, in the form of Exhibit C-2, delivered by Borrower under the terms of
this Agreement.

      "Security Agreement Confirmations" means, with respect to Borrower, the
Confirmation of Security Agreement in substantially the form of Exhibit C-3, and
with respect to each Guarantor, the Confirmation of Security Agreement, in the
form of Exhibit C-4, to be delivered by Borrower under the terms of this
Agreement.

      "Solvent" means, when used with respect to any Person on a particular
date, that on such date (a) the fair saleable value of its assets is in excess
of the total amount of its liabilities, including, without limitation, the
reasonably expected amount of such Person's obligations with respect to
contingent liabilities, (b) the present fair saleable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its Debts as they become absolute and
matured, (c) such Person does not intend to and does not believe that it will
incur Debts or liabilities beyond such Person's ability to pay as such Debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, for which such Person's property, would constitute an unreasonably
small capital.

      "Subsidiary" means, as to any Person, any corporation, partnership,
limited liability company or other business organization or entity of which at
least a majority of the securities or other ownership interests having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by such Person.

      "Subordinated Debt" means Debt of any Person, the repayment of which the
obligee has agreed in writing, on terms which have been approved by the Bank in
advance in writing, are subordinate and junior to the rights of the Bank with
respect to Debt owing from such Person to the Bank.

      "Total Assets" means, at a particular date, all amounts which would, in
accordance with GAAP, be included under assets on a consolidated balance sheet
of Borrower and its Subsidiaries as at such date.

      "Total Liabilities" means, at a particular date, all amounts which would,
in accordance with GAAP, be included under liabilities on a consolidated balance
sheet of Borrower and its Subsidiaries as at such date.

      "Unfunded Vested Liabilities" means, with respect to any Plan, the amount
(if any) by which the present value of all vested benefits under the Plan
exceeds the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA for calculating the potential liability of Borrower or
any ERISA Affiliate to the PBGC or the Plan under Title IV of ERISA.

      Section 1.02.   Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, and all financial
data required to be delivered hereunder shall be prepared in accordance with
GAAP.

ARTICLE 2.   REVOLVING CREDIT FACILITY

      Section 2.01.   Revolving Credit Loans.    Subject to the terms and
conditions of this Agreement, the Bank agrees to make Revolving Credit Loans to
Borrower from time to time from and including the date hereof to but excluding
the Revolving Credit Termination Date up to but not exceeding at any one time
outstanding the amount of the lesser of (i) the Borrowing Base or (ii) the
Revolving Credit Commitment; provided, that no Revolving Credit Loan shall be
made if, after giving effect to such Revolving Credit Loan, the Aggregate
Outstandings at the time would exceed the lesser of (i) the Borrowing Base or
(ii) the Revolving Credit Commitment in effect on such date. Subject to the
foregoing limits, Borrower may borrow, repay and reborrow, on or after the date
hereof and prior to the Revolving Credit Termination Date, all or a portion of
the Revolving Credit Commitment hereunder.

      Section 2.02.   The Revolving Credit Note.    The Revolving Credit Loans
shall be evidenced by a single Revolving Credit Note in favor of the Bank
substantially in the form of Exhibit A with appropriate insertions, duly
executed and completed by Borrower. The Bank is authorized to record the date
and amount of each Revolving Credit Loan and the date and amount of each payment
or prepayment of principal thereof, in its records or on the schedules annexed
to and constituting a part of the Revolving Credit Note, and, absent manifest
error, any such recordation shall constitute conclusive evidence of the
information so recorded; provided that the failure to make any such recordation
shall not in any way affect Borrower's obligation to repay the Revolving Credit
Loans. The Revolving Credit Note shall (a) be dated the Fourth Amendment Closing
Date, (b) mature on the Revolving Credit Termination Date and (c) bear interest
from and including the date hereof on the unpaid principal amount thereof from
time to time outstanding as provided herein.

      Section 2.03.   Use of Proceeds.

      (a)   Borrower shall use the proceeds of the Revolving Credit Loans for
working capital purposes. No part of the proceeds of any of the Loans will be
used for any purpose which violates the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System as in effect on the date of
making such Loans.

      (b)    Borrower shall indemnify the Bank and hold it harmless from and
against any and all liabilities, losses, damages, costs and expenses (including,
without limitation, the reasonable fees and disbursements of counsel for the
Bank in connection with any investigative, administrative or judicial
proceeding, whether or not the Bank is designated a party thereto) which may be
incurred by the Bank, relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans hereunder; provided, that the Bank shall
not have the right to be indemnified hereunder for its own gross negligence or
willful misconduct.

      Section 2.04.   Borrowing Procedures for Revolving Credit Loans.   
Borrower may request a borrowing under the Revolving Credit Commitment as
provided in Section 4.01. Not later than 2:00 p.m. New York City time on the
date of such borrowing as stated in the Notice of Borrowing, subject to the
conditions of this Agreement, the Bank shall make available to Borrower, in
immediately available funds, the amount of such Revolving Credit Loan by
crediting a designated account of Borrower maintained with the Bank.

      Section 2.05.  Interest on Revolving Credit Loans.    Borrower shall pay
interest on the outstanding and unpaid principal amount of each Loan made under
this Agreement at a fluctuating rate per annum equal at all times to one (1%)
percent plus the Prime Rate from time to time in effect. Each change in the
interest rate shall take effect simultaneously with the corresponding change in
the Prime Rate. Borrower shall pay interest on Loans in arrears on the first day
of each month and on the Revolving Credit Termination Date, calculated on the
basis of the actual number of days elapsed divided by a 360 day year. Any
principal amount not paid when due (at maturity, on acceleration, or otherwise)
shall bear interest thereafter until paid at the Default Rate.

      Section 2.06.  Changes of Commitment.    Borrower may reduce or terminate
the amount of unused Revolving Credit Commitment from time to time but not more
than four times during the term of this Agreement or more than once during any
calendar year by giving notice to the Bank of each such reduction or termination
to the Bank as provided in Section 4.01. Any partial reduction shall be in a
minimum aggregate amount of $1,000,000 or, if greater, in integral multiples of
$250,000. Once reduced or terminated, the Revolving Credit Commitment may not be
reinstated.

      Section 2.07.  Minimum Amounts.    Except for borrowings which exhaust the
full remaining amount of the Revolving Credit Commitment, and prepayments which
result in the prepayment of all Loans, each borrowing and each prepayment of
principal shall be at least $50,000, and if greater, in integral multiples of
$10,000.

      Section 2.08.  Fees.   (a)   Borrower has paid to the Bank a Facility Fee
equal to $5,000 on the Original Closing Date and shall continue to pay a
Facility Fee in such amount on each anniversary of the Original Closing Date
until the Revolving Credit Termination Date.

      (b)   Borrower shall pay to the Bank an Extension and Modification Fee
equal to $35,000 on the Fourth Amendment Closing Date.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 3.   INTENTIONALLY OMITTED.

ARTICLE 4.   GENERAL CREDIT PROVISIONS; FEES AND PAYMENTS.

      Section 4.01.  Certain Notices.    Borrower shall give Notice of Borrowing
to the Bank of each borrowing pursuant to Section 2.04, each prepayment pursuant
to Section 4.02 and each reduction or termination of Revolving Credit Commitment
pursuant to Section 2.06. Each such notice shall be irrevocable, and shall be
effective on the date of receipt only if received by the Bank not later than
11:00 a.m., New York City time as follows:

      (a)     In the case of borrowings and prepayments of Loans, at least one
Banking Day prior thereto; and

      (b)     In the case of reductions or termination of the Revolving Credit
Commitment, ten days prior thereto.

Each such notice relating to the borrowing or prepayment of a Loan shall specify
the Loan to be borrowed or prepaid and the amount of the Loan to be borrowed or
prepaid and the date of borrowing or prepayment (which shall be a Banking Day).
Each such notice of reduction or termination of the Revolving Credit Commitment
shall specify the amount of the Revolving Credit Commitment to be reduced or
terminated.

      Section 4.02.   Prepayments.

      (a)     Borrower shall have the right at any time and from time to time to
prepay any Loan, in whole or in part, upon at least one Banking Day's prior
written notice to the Bank; provided, however, that each such partial prepayment
of Loans shall not be less than $50,000 or if greater, in amounts which are
integral multiples of $10,000.

      (b)     On the date of any reduction of the Revolving Credit Commitment as
provided in Section 2.06, Borrower shall pay or prepay so much of the Loans as
shall be necessary in order that the Aggregate Outstandings will not exceed the
Revolving Credit Commitment after giving effect to such reduction.

      (c)     If at any time the aggregate outstanding Revolving Credit Loans
exceed the Borrowing Base (a "Borrowing Base Deficiency"), the Borrower shall
prepay the Revolving Credit Loans in the amount of the Borrowing Base
Deficiency, without notice or demand from the Bank.

      (d)     Within one (1) Banking Day of the receipt by the Borrower of all
or any part of the Eligible Tax Refund, the Borrower shall prepay the Revolving
Credit Loans in the amount of Eligible Tax Refund so received, without notice or
demand from the Bank. On and after the date that the Borrower receives any part
of the Eligible Tax Refund which is in excess of the first $350,000 so received
(the "Excess Refund"), in addition to the prepayment required by the first
sentence of this clause (d) in the amount of the Excess Refund, the Revolving
Credit Commitment shall, without notice or demand from the Bank, be permanently
reduced by the amount of the Excess Refund.

      (e)     All prepayments of principal shall be accompanied by the payment
of all accrued interest on the amount so prepaid.

      Section 4.03.   Default Interest.    Notwithstanding any other provision
of this Agreement, upon the occurrence and continuance of an Event of Default,
each Loan outstanding hereunder shall bear interest at a rate per annum equal to
the Default Rate.

      Section 4.04.   Payments Generally.    All payments under this Agreement
or the Notes shall be made in immediately available funds not later than 1:00
p.m. New York City time on the relevant dates specified above at the Bank's
office at 1377 Motor Parkway, Islandia, New York 11788.

      (a)     Any payment made after such time on such due date shall be deemed
to have been made on the next succeeding Banking Day.

      (b)     Whenever a new Loan is to be made on a date Borrower repays any
principal of an outstanding Loan, the Bank shall apply the proceeds of such new
Loan to the payment of the principal to be repaid and only an amount equal to
the difference between the principal to be borrowed and the principal to be
repaid shall be made available by the Bank to Borrower as provided in Section
2.04 or paid by Borrower to the Bank pursuant to this Section 4.04, as the case
may be.

      (c)     The Bank may (but shall not be obligated to) debit the amount of
any such payment which is not made by the time specified in Section 4.04(a) to
any ordinary deposit account of Borrower with the Bank. Borrower shall, at the
time of making each payment under this Agreement or the Note, specify to the
Bank the principal or other amount payable by Borrower under this Agreement. If
Borrower fails to so specify, the payment will be applied first to interest and
then to principal, unless a Default or Event of Default has occurred and is
continuing, in which case the Bank may apply such payment as it may elect in its
sole discretion. If the due date of any payment under this Agreement or the Note
would otherwise fall on a day which is not a Banking Day, such date shall be
extended to the next succeeding Banking Day and interest shall be payable for
any principal so extended for the period of such extension.

      Section 4.05.   Blocked Account.    (a)    At the Bank's request, the
Borrower will establish and maintain at the Bank, at the Borrower's expense, a
blocked account (the "Blocked Account"), subject to the terms and conditions of
the Bank's agreement for such accounts, into which the Borrower shall promptly
deposit all payments on accounts and all payments constituting proceeds of
accounts or other Collateral in the identical form in which such payments are
made, whether by cash, check or other manner. The Borrower agrees that all
payments made to such Blocked Account or other funds received and collected by
the Bank, whether on the accounts or as proceeds of other Collateral shall be
the property of the Bank over which the Bank alone shall have power of
withdrawal. All amounts collected by the Borrower shall be deemed to be
collected, in trust, for the benefit of the Bank.

      (b)     All amounts credited to the Blocked Account shall be applied to
prepay the Borrower's outstanding Loans, all such applications to be conditioned
upon final payment to the Bank of the items giving rise to them and if any items
are not so paid, the amount of any credit given shall be charged as an
additional Loan or debited to any deposit account of Borrower with the Bank
whether or not the item is returned. Until deposited in the Blocked Account, the
Borrower shall not commingle any proceeds with any other funds or other property
of Borrower, but shall hold the proceeds separate and apart therefrom and upon
an express trust for the Bank until deposited in the Blocked Account. Credit for
the proceeds deposited in the Blocked Account shall be conditioned upon final
payment of the deposited item. After the payment of all obligations of Borrower
to the Bank, all excess proceeds in the Blocked Account, if any, shall be
deposited in Borrower's operating account maintained with the Bank.
Notwithstanding the application by the Bank of the proceeds of the Collateral to
prepayment of the Loans or into the Blocked Account or the date received,
interest shall continue to accrue with respect to any domestic check so applied
or deposited to the Blocked Account or wire transfer to the Blocked Account for
two (2) Banking Days after receipt of the item or wire and with respect to the
other proceeds until the Bank has received notice of collection. If the proceeds
are received by the Bank after 3:00 P.M., the proceeds shall be deemed, for the
purposes of this Agreement, to have been received on the next succeeding Banking
Day. An accounting shall be rendered to Borrower once each month setting forth
an accounting of the application of the funds so collected. If the Borrower does
not notify the Bank to the contrary, in writing, within thirty (30) days of the
mailing of the accounting, the allocation therein set forth shall be deemed to
be acceptable, correct, proper and binding on Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 5.   YIELD PROTECTION; ETC.

      Section 5.01.  Additional Costs.

      (a)     Borrower shall pay directly to the Bank from time to time on
demand such amounts as the Bank may determine (in the manner set forth in
Section 5.01(c)) to be necessary to compensate it for any increases in costs
attributable to its making or maintaining any Loans under this Agreement or its
Note or its obligation to make any Loans hereunder or any reduction in any
amount receivable by the Bank hereunder in respect of any Loans or such
obligation or capital in respect of this Agreement (such increases in costs and
reductions in amounts receivable being herein called "Additional Costs"),
resulting from any Regulatory Change which: (i) changes the basis of taxation of
any amounts payable to the Bank under this Agreement or the Revolving Credit
Note in respect of any of such Loans (other than taxes imposed on the overall
net income of the Bank for any Loans by the jurisdiction in which the Bank has
its principal office); or (ii) imposes or modifies any reserve, special deposit,
deposit insurance or assessment, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, the Bank; or (iii) imposes any other
condition affecting this Agreement or the Note (or any of such extensions of
credit or liabilities). The Bank will notify Borrower of any event occurring
after the date of this Agreement which will entitle the Bank to compensation
pursuant to this Section as promptly as practicable after it obtains knowledge
thereof by furnishing Borrower a written statement describing the Additional
Costs entitling it to compensation hereunder and the Bank's method of allocating
to Borrower such Additional Costs. If the Bank requests compensation from
Borrower under this Section or under Section 5.01(b), Borrower may suspend the
obligation of the Bank to make Loans of the type with respect to which such
compensation is requested.

      (b)     Without limiting the effect of the foregoing provisions of this
Section, Borrower shall pay directly to the Bank from time to time on request
such amounts as the Bank may determine (in the manner set forth in Section
5.01(c)) to be necessary to compensate the Bank for any Additional Costs which
are attributable to the maintenance by it or any of its affiliates (pursuant to
any Regulatory Change) of capital in respect of its Loans hereunder or its
obligation to make Loans hereunder (such compensation to include, without
limitation, an amount equal to any reduction in return on assets or equity of
the Bank to a level below that which it would have achieved but for such
Regulatory Change). The Bank will notify Borrower if it is entitled to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof by furnishing Borrower with a written statement
describing the Additional Costs entitling it to compensation hereunder and the
Bank's method of allocating to Borrower such Additional Costs.

      (c)     Reasonable determinations and allocations by the Bank for purposes
of the effect of any Regulatory Change pursuant to Sections 5.01(a) or (b) on
its costs of making or maintaining Loans or its obligation to make Loans, or on
amounts receivable by, or the rate of return to, it in respect of Loans or such
obligation, and of the additional amounts required to compensate the Bank, shall
be conclusive absent demonstrated error.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 6.   CONDITIONS PRECEDENT.

      Section 6.01.  Conditions to the Initial Borrowings.    The obligation of
the Bank to make the Loans constituting the initial borrowing under 2.01, were
subject to the conditions precedent listed below, all of which were satisfied by
the Borrower on or prior to the Original Closing Date:

     (a)    the Bank's receipt of each of the following, in form and substance
satisfactory to the Bank and its counsel:

             (i)    the Revolving Credit Note duly executed by Borrower;

            (ii)    a certificate of the Secretary or Assistant Secretary of
Borrower and of each Guarantor, dated the Original Closing Date, attesting to
all corporate action taken by Borrower or such Guarantor, including resolutions
of its Board of Directors authorizing the execution, delivery and performance of
the Loan Documents and each other document delivered pursuant to this Agreement
and certifying the names and true signatures of the officers of Borrower or each
Guarantor executing the Loan Documents and the other documents delivered by
Borrower or such Guarantor under this Agreement;

            (iii)    certified copies of the certificate or articles of
incorporation and the by-laws of Borrower or such Guarantor, as the case may be,
stating that the resolutions and corporate documents thereby certified had not
been amended, modified, revoked or rescinded as of the date of such certificate;

            (iv)    a certificate of a duly authorized officer of Borrower,
dated the Original Closing Date stating that the representations and warranties
in Article 7 were true and correct on such date as though made on and as of such
date (unless made as of a specific date earlier than the date hereof, in which
case they shall be true and correct as of such earlier date) and that no event
had occurred and was continuing which would constitute a Default or Event of
Default;

            (v)    the Guaranty duly executed by each of the Guarantors;

            (vi)    the Security Agreement, duly executed by Borrower, together
with such UCC-1 financing statements as were required by the Bank;

            (vii)    such duly executed UCC-3 Termination Statements as were
necessary to terminate existing liens on the assets of Borrower;

            (viii)    a favorable opinion of counsel for Borrower, dated the
Original Closing Date in substantially the form of Exhibit E and as to such
other matters as the Bank had reasonably requested;

            (ix)    satisfactory evidence that Borrower and each of the
Guarantors were duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation; and

            (x)    such other documents, instruments, approvals, opinions and
evidence of compliance with the terms hereof as the Bank had required;

     (b)     Borrower's payment of all fees required to be paid hereunder or in
connection herewith and all accrued fees and expenses of the Bank in connection
with the preparation, execution and delivery of this Agreement, and the other
Loan Documents and the consummation of the transactions contemplated thereby;

     (c)    Borrower's and Guarantors' obtainment of all consents, permits and
approvals required in connection with the execution, delivery and performance by
Borrower and the Guarantors of their respective obligations hereunder and under
the other Loan Documents and such consents, permits and approvals shall continue
in full force and effect; and

     (c)    all legal matters in connection with this financing were
satisfactory to the Bank and its counsel.

      Section 6.02.  Conditions to All Borrowings.    The obligations of the
Bank to make any Loan (including the initial Revolving Credit Loan) hereunder
have been and shall continue to be subject to the further conditions precedent
that on the date of such Loan:

     (a)    the truth of the following statements:

            (i)    the representations and warranties contained in Article 7
were and are true and correct on and as of the date of such Loan as though made
on and as of such date (unless such representations and warranties are made as
of a specific earlier date in which case they shall be true and correct as at
such date);

            (ii)    no Default or Event of Default has occurred and is
continuing, or would result from such Loan; and

            (iii)    no material adverse change has occurred in the business,
financial condition or operations of Borrower since the date of the most recent
financial statements of Borrower delivered to the Bank hereunder or in
connection herewith; and

     (b)    the Bank's receipt of such approvals, opinions, documents or
instruments as the Bank may have reasonably requested.

      Section 6.03.  Deemed Representations.    Unless Borrower otherwise
notifies the Bank prior to any borrowing hereunder, the acceptance by Borrower
of the proceeds of any Loan shall constitute a representation and warranty that
the statements contained in Section 6.02(a) are true and correct as of the date
of such Loan.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 7.   REPRESENTATIONS AND WARRANTIES.

      Borrower hereby represents and warrants, as of the Fourth Amendment
Closing Date, that:

      Section 7.01.  Incorporation, Good Standing and Due Qualification;
Compliance with Law.    Each of Borrower and the Guarantors is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its assets and to transact the business in which it is now engaged or proposed
to be engaged, and is duly qualified as a foreign corporation and in good
standing under the laws of each other jurisdiction in which such qualification
is required except where the failure to so qualify and/or be in good standing
could not in any case or in the aggregate, have a material adverse effect on the
operations, business, property or financial condition of any of Borrower or any
Guarantor or on its respective ability to perform its respective obligations
hereunder. In addition, each of Borrower and the Guarantors is in compliance
with all laws, treaties, rules or regulations, or determination of an
arbitration or a court or other governmental authority, in each case applicable
to or binding upon it or any of its property or to which it or any of its
property is subject, except to the extent that the failure to so comply could
not, in any case or in the aggregate, have a material adverse effect on the
operations, business, property or financial condition of Borrower and the
Guarantors, taken as a whole, or on their ability to perform their obligations
under the Loan Documents.

      Section 7.02.   Corporate Power and Authority; No Conflicts.    The
execution, delivery and performance by each of Borrower and each of the
Guarantors of the Loan Documents have been duly authorized by all necessary
corporate action and do not and will not (a) require any consent or approval of
its stockholders or any other Person that has not been obtained, (b) contravene
its charter or by-laws, (c) violate any provision of, or require any filing
(other than filings contemplated hereby and/or by the other Loan Documents),
registration, consent or approval under, any law, rule, regulation (including,
without limitation, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time), order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Borrower or such Guarantor, (d) result in a breach of or
constitute a default or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
or such Guarantor is a party or by which any of its properties may be bound or
affected, (e) result in, or require, the creation or imposition of any Lien,
upon or with respect to any of the properties now owned or hereafter acquired by
Borrower or such Guarantor other than Liens created by this Agreement and/or the
other Loan Documents, or (f) cause Borrower or such Guarantor to be in default
under any such rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

      Section 7.03.   Legally Enforceable Agreements.    Each Loan Document is,
or when delivered under this Agreement will be, a legal, valid and binding
obligation of Borrower or each Guarantor party thereto, enforceable against
Borrower or such Guarantor in accordance with its terms.

      Section 7.04.  Litigation.    There are no actions, suits or proceedings
pending or to Borrower's knowledge, threatened against or affecting Borrower or
any of the Guarantors or any of their respective Subsidiaries before any court,
governmental agency or arbitrator, which could, in any one case or in the
aggregate, adversely affect the financial condition, operations, properties or
business of Borrower and the Guarantors, taken as a whole, or their ability to
perform their respective obligations under the Loan Documents.

      Section 7.05.  Financial Statements.    The audited consolidated balance
sheet of Borrower and its Subsidiaries as at December 31, 2000 and the related
consolidated income statement and statement of cash flow of Borrower and its
Subsidiaries for the fiscal year then ended, and the accompanying notes,
together with the opinion thereon, of KPMG Peat Marwick LLP, independent
certified public accountants (the "Auditor"), copies of which were delivered to
the Bank, fairly present the consolidated financial condition of Borrower and
its Subsidiaries as at such date and the consolidated results of the operations
of Borrower and its Subsidiaries for the period covered by such statements, all
in accordance with GAAP consistently applied. As of the date hereof, there are
no liabilities of Borrower and its Subsidiaries, fixed or contingent, which are
material but are not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business since
December 31, 2000 and the liabilities created by this Agreement. Since the date
of the most recent financial statements delivered to the Bank and the Fourth
Amendment Closing Date, there has been no material adverse change in the
condition (financial or otherwise), business, operations or, to the knowledge of
Borrower, prospects of any of Borrower or the Guarantors. With respect to any
Loans made after the Fourth Amendment Closing Date, the Borrower represents and
warrants that, since the date of the most recent financial statements delivered
to the Bank prior to the date of such Loan, there has been no material adverse
change in the condition (financial or otherwise), business, operations or, to
the knowledge of Borrower, prospects of Borrower and the Guarantors, taken as a
whole.

      Section 7.06.  Ownership and Liens.    Each of Borrower and the Guarantors
has title to, or valid leasehold interests in, all of its properties and assets,
real and personal, reflected in the financial statements referred to in Section
7.05 (other than any properties or assets disposed of since the date of such
financial statements as no longer used or useful in the conduct of their
respective business or as have been disposed of in the ordinary course of
business), and none of the properties and assets owned by Borrower or the
Guarantors, or any of them, and none of their leasehold interests, is subject to
any Lien, except as disclosed in Schedule I or as may be permitted hereunder.

      Section 7.07.  Taxes.    Each of Borrower and the Guarantors has filed all
tax returns (federal, state and local) required to be filed except where the
failure to file could not, in any case or in the aggregate, have an adverse
effect upon the operations, business, property or financial condition of any of
Borrower or the Guarantors or on their ability to perform their obligations
under the Loan Documents. Each of Borrower and the Guarantors has paid when due
all taxes, assessments and governmental charges and levies shown thereon to be
due, including interest and penalties, other than taxes, assessments and
governmental charges and levies being contested in good faith by appropriate
proceedings and with respect to which adequate reserves in conformity with GAAP
shall have been provided on the books of Borrower or the Guarantors, as the case
may be.

      Section 7.08.  ERISA.    Each of Borrower and the Guarantors is in
compliance in all material respects with all applicable provisions of ERISA. No
Reportable Event has occurred with respect to any Plan, no notice of intent to
terminate a Plan has been filed nor has any Plan been terminated, no
circumstance exists which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings, none of
Borrower nor its ERISA Affiliates has completely or partially withdrawn under
Sections 4201 or 4204 of ERISA from a Multiemployer Plan and each of Borrower
and each of its ERISA Affiliates has met its minimum funding requirements under
ERISA with respect to all of its Plans and there are no Unfunded Vested
Liabilities. None of Borrower nor its ERISA Affiliates has incurred any
liability to the PBGC under ERISA, other than to make contributions in the
ordinary course and other than contingent liabilities that would arise on the
termination of any Plan (no such termination being reasonably foreseen by
Borrower).

      Section 7.09.  Subsidiaries and Ownership of Stock.    Schedule II is a
complete and accurate list of the Subsidiaries of Borrower, showing the
jurisdiction of incorporation or organization of each Subsidiary and the
percentage of Borrower's ownership of the outstanding stock or other interest of
each such Subsidiary.

      Section 7.10.  Credit Arrangements.    Schedule III is a complete and
correct list of all credit agreements, indentures, purchase agreements outside
the ordinary course of Borrower's business, guaranties, Capital Leases and other
investments, agreements and arrangements in effect on the date of this Agreement
providing for or relating to extensions of credit to Borrower or to the
Guarantors or to any of them (including agreements and arrangements for the
issuance of letters of credit or for acceptance financing) in respect of which
Borrower, the Guarantors or any of them is in any manner directly or
contingently obligated. Schedule III shows the maximum principal or face amounts
of the credit in question, outstanding and which can be outstanding, are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefor are correctly described or indicated in such Schedule and
Schedule I.

      Section 7.11.  Operation of Business.    Each of Borrower and each
Guarantor possesses all material licenses, permits, franchises, patents,
copyrights, trademarks and trade names, or rights thereto, to conduct their
business as now conducted and as presently proposed to be conducted and to
Borrower's best knowledge, none of Borrower nor any of the Guarantors is in
violation of any valid rights of others with respect to any of the foregoing.

      Section 7.12.  Hazardous Substances.    Each of Borrower and the
Guarantors is in compliance with all Environmental Laws, and has obtained all
necessary licenses and permits required to be issued pursuant to any
Environmental Law. None of Borrower nor any of the Guarantors has received any
written notice or communication from any governmental agency with respect to any
Hazardous Substance relative to its operations, property or acts or any
investigation, demand or request pursuant to or enforcing any Environmental Law
relating to it or its operations, and no such investigation is pending or, to
the knowledge of Borrower, threatened.

      Section 7.13.  Compliance with Loans and Judgments.    Borrower and each
Subsidiary are in compliance, in all material respects, with all laws, rules,
regulations, orders and decrees which are applicable to Borrower or its
Subsidiaries, or to any of their respective properties. Each of Borrower and the
Guarantors has satisfied all judgments and none of Borrower nor any of the
Guarantors is in default with respect to any judgment, writ, injunction, decree,
rule or regulation of any court, arbitrator or federal, state, municipal or
other governmental authority, commission, board, bureau, agency or
instrumentality, domestic or foreign.

      Section 7.14.  No Defaults on Other Agreements.    Except as disclosed on
Schedule IV, none of Borrower nor any of the Guarantors is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction which would in any
case or in the aggregate have an adverse effect on its ability to carry out its
obligations under the Loan Documents. None of Borrower nor any of the Guarantors
is in default in any respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument material to its business to which it is a party except where such
default would not, in any case or in the aggregate, have a material and adverse
effect on the business, properties, assets, operations or condition, financial
or otherwise, of Borrower and the Guarantors, taken as a whole, or on their
ability to perform their obligations under the Loan Documents.

      Section 7.15.  Labor Disputes and Force Majure.    Neither the business
nor the properties of Borrower or any of the Guarantors is affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, force majure or of the public enemy or other casualty
(whether or not covered by insurance), materially and adversely affecting such
business or properties or the operations of Borrower and the Guarantors, taken
as a whole, or their ability to perform their obligations under the Loan
Documents.

      Section 7.16.  Governmental Regulation.    None of Borrower or the
Guarantors is subject to regulation under the Public Utility Holding Company Act
of 1935, the Investment Company Act of 1940 or any other statute or regulation
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby.

      Section 7.17.  Partnerships.    None of Borrower or the Guarantors is a
partner in any partnership or a member of any joint venture or limited liability
company.

      Section 7.18.  No Forfeiture.    None of Borrower nor any of the
Guarantors is engaged in or proposes to be engaged in any unlawful activity
which is reasonably likely to result in a Forfeiture Proceeding and no
Forfeiture Proceeding against any of them is pending or, to the best of
Borrower's knowledge, threatened.

      Section 7.19.  Security Agreement.    The provisions of the Security
Agreements, as confirmed by the Security Agreement Confirmations, are effective
to create in favor of the Bank legal, valid and enforceable security interests
in all right, title and interest of Borrower in all the Collateral described
therein, assuming the same has been duly executed by the Bank and the Bank has
filed the forms UCC-1 referred to therein.

      Section 7.20.  Disclosure.    This Agreement, each Loan Document and,
except as set forth in Section 7.21, each other document, certificate, exhibit,
report or written statement furnished to the Bank by or on behalf of Borrower or
for use in connection with the Loans, do not contain any untrue statement of
material fact or omit to state a material fact necessary to make the statement
contained herein or therein not misleading under the circumstances in which they
were made.

      Section 7.21.  Projections and Forecasts.    Any financial projection or
forecast furnished by Borrower or any Guarantor shall be prepared in accordance
with GAAP to the extent applicable, based on the good faith judgment of
Borrower's management of present circumstances, expected conditions and expected
courses of action, and with respect to projections, based on the occurrence of
the hypothetical events described therein. The underlying assumptions in such
forecasts and projections shall be appropriate and reasonable under the
circumstances and, if the forecast or projection presents a range, such range
shall not be selected in a misleading manner.

      Section 7.22.  Contemporary Subordinated Debt.    The only agreements,
documents or other written instruments evidencing or relating to the
Contemporary Subordinated Debt are the Contemporary Subordination Documents and
since July 1, 1999 the Borrower has made no modifications or amendments to any
of the Contemporary Subordination Documents. Since April 21, 2000, no payments
of principal, interest or any other amounts payable in connection with the
Contemporary Subordinated Debt or the Contemporary Subordination Documents has
been made by Borrower or any Affiliate of Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 8.   AFFIRMATIVE COVENANTS.

      So long as the Note shall remain unpaid or the Bank shall have any
obligations under this Agreement, Borrower shall and shall cause the Guarantors
to:

      Section 8.01.  Maintenance of Existence.    Except as otherwise provided
in this Agreement, preserve and maintain its corporate existence and good
standing in the jurisdiction of its incorporation, and qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is required.

      Section 8.02.  Conduct of Business.    Continue to engage in its current
business or related businesses.

      Section 8.03.  Maintenance of Properties.    Maintain, keep and preserve
all of its properties (tangible and intangible) necessary to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

      Section 8.04.  Maintenance of Records.    Keep records and books of
account, in which complete entries will be made in accordance with GAAP.

      Section 8.05.  Maintenance of Insurance.    Maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
the same or a similar business and similarly situated.

      Section 8.06.  Compliance with Laws.    Comply in all respects with all
applicable laws, rules, regulations and orders.

      Section 8.07.  Right of Inspection.    At any reasonable time and from
time to time, upon reasonable notice during normal business hours, permit the
Bank or any agent or representative thereof, to examine and make copies and
abstracts from the records and books of account of, and visit the properties of,
such entity, to discuss the affairs, finances and accounts of such entity with
any of their respective officers and directors and such entity's independent
accountants, and from time to time at Borrower's expense to conduct such
collateral and other audits as the Bank deems necessary.

      Section 8.08.  Reporting Requirements.    Furnish directly to each of the
Bank:

      (a)    as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, audited, consolidated financial statements of
Borrower and its Consolidated Subsidiaries which shall include a consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such fiscal year
and a consolidated income statement and statement of cash flows of such entities
for such fiscal year, stating in comparative form the respective consolidated
figures for the corresponding date and period in the prior fiscal year and with
a schedule prepared by management of the Borrower showing all variances to
budget, all prepared in accordance with GAAP, accompanied by an opinion thereon
acceptable to the Bank by the Auditor, which opinion neither includes an
exception as to adherence with GAAP nor contains a disclaimer;

      (b)    as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such quarter and a consolidated income statement and statements of cash flows of
such entities for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, all in reasonable detail and stating in
comparative form the respective consolidated figures for the corresponding date
and period in the previous fiscal year and with a schedule prepared by
management of the Borrower showing all variances to budget, all prepared in
accordance with GAAP and attested to by the president or chief financial officer
of Borrower (subject to year-end adjustments);

      (c)    as soon as available and in any event within 20 days after the end
of each calendar month, a consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such month and a consolidated income statement and
statements of cash flows of such entities for the period commencing at the end
of the previous fiscal year and ending with the end of such month, all in
reasonable detail and stating in comparative form the respective consolidated
figures for the corresponding date and period in the previous fiscal year and
with a schedule prepared by management of the Borrower showing all variances to
budget, all prepared in accordance with GAAP and attested to by the president or
chief financial officer of Borrower (subject to year-end adjustments);

      (d)    simultaneously with the delivery of the financial statements
referred to in (a), (b) and (c) above, a certificate of the president or chief
financial officer of Borrower (i) certifying that to the best of his knowledge
no Default or Event of Default has occurred and is continuing or, if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, and
(ii) with computations demonstrating compliance with the covenants contained in
Article 10;

      (e)    within 30 days after the delivery of the financial statements
referred to in (a) above, annual forecasts and Borrower's budget for the
upcoming fiscal year, with a comparison of actual results to budget for the
fiscal year then ended;

      (f)    promptly upon receipt thereof, a copy of the management letter, if
any, prepared by the Auditor;

      (g)    on or prior to the fifteenth day of each calendar month, (i) a
Borrowing Base Certificate, prepared as of the last Banking Day of the prior
calendar month (ii) accounts receivable and accounts payable aging schedules,
prepared as of the last Banking Day of the prior calendar month, (iii) a
schedule of inventory of the Company and its Subsidiaries certified by the
President or Chief Financial Officer and current as of the last Banking Day of
the preceding month, which shall contain a breakdown of the inventory by type,
amount and location, (iv) an equipment schedule and (v) such other information
reasonably requested by the Bank;

      (h)    promptly after Borrower becomes aware of the commencement thereof,
notice of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, involving uninsured claims of $150,000 or more affecting Borrower, or
any of its Subsidiaries, including, without limitation, any such proceeding
relating to any alleged violation of any Environmental Law;

      (i)    as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default, a written notice specifying and
describing in reasonable detail such Default or Event of Default and describing
in reasonable detail the action which is proposed to be taken by Borrower with
respect thereto;

      (j)    promptly after the commencement thereof or promptly after Borrower
knows of the commencement or threat thereof, notice of any Forfeiture
Proceeding;

      (k)    promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not result in any adverse action to be taken by such
agency;

      (l)    as soon as possible and in any event within five Banking Days after
Borrower knows that any of the events or conditions specified below with respect
to any Plan or Multiemployer Plan have occurred or exist, a statement signed by
a chief financial officer of Borrower setting forth details respecting such
event or condition and the action, if any, which Borrower or the ERISA Affiliate
propose to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by Borrower or an ERISA Affiliate
with respect to such event or condition):

            (i)    any reportable event, as defined in Section 4043(b) of ERISA
and the regulations issued thereunder, with respect to a Plan, as to which PBGC
has not by regulation waived the requirement of Section 4043(a) of ERISA that it
be notified within 30 days of the occurrence of such event (provided that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waivers in accordance with Section 412(d) of the Code);

            (ii)    the filing under Section 4041 of ERISA of a notice of intent
to terminate any Plan or the termination of any Plan;

            (iii)    the institution by PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or the receipt by Borrower or any ERISA Affiliate, of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

            (iv)    the complete or partial withdrawal by Borrower or any ERISA
Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the
receipt by Borrower, or any ERISA Affiliate, of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA; and

            (v)    the institution of a proceeding by a fiduciary or any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce Section
515 of ERISA, which proceeding is not dismissed within 30 days;

      (m)    promptly, and in any event within five business days after the
sending or filing thereof, copies of all proxy statements, financial statements,
and reports which Borrower sends to its stockholders, and copies of all regular,
periodic and special reports and all registration statements which Borrower
files with the Securities and Exchange Commission or any other governmental
authority, or with any national securities exchange;

      (n)    such other information respecting the condition or operations,
financial or otherwise, of Borrower, or any Guarantor, as the Bank may from time
to time reasonably request.

      Section 8.09.  Payment of Obligations.    Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material Debt except for (i) any Debt which is being contested in good
faith and with respect to which, on a consolidated basis, adequate reserves are
maintained in conformity with GAAP, (ii) Contemporary Subordinated Debt and
(iii) any other Subordinated Debt.

      Section 8.10.  Payment of Taxes.    Pay and discharge promptly all taxes,
assessments and government charges or levies imposed upon it or upon its income
and profits, or upon any of its property, real, personal or mixed, or upon any
part thereof, before the same shall become in default, and all other material
obligations (including lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien) except that neither the Company nor any Guarantor
shall be required to pay any such tax, assessment, charge, levy or claim so long
as the validity thereof shall be contested in good faith by appropriate
proceedings and there shall have been set aside on its books adequate reserves
determined in accordance with GAAP with respect to any such tax, assessment,
charge, levy or claim so contested, provided that, except as provided in Section
9.02, the Company and each Guarantor shall pay all such taxes, assessments,
charges, levies or claims promptly if any Lien has attached as security
therefor.

      Section 8.11.  Intentionally Omitted.

      Section 8.12.  Management.    Use its best efforts to cause Donald Sinkin,
Stephen Frey, Margaret Krumholz and John Rebecchi to continue in the employ of
the Borrower in their present positions with their existing authority as
executive officers of Borrower, and consult with the Bank regarding the
replacement of any of them.

      Section 8.13.  Eligible Tax Refund.    At the request of the Bank, execute
and deliver all agreements, documents, instructions or other written instruments
which the Bank reasonably determines to be necessary or desirable to (i) perfect
the Bank's security interest in the Eligible Tax Refund and (ii) cause the
Internal Revenue Service to pay the Eligible Tax Refund directly to the Bank,
for the account of the Borrower.

      Section 8.14.  Field Examination and Equipment Audits.    From time to
time, allow the Bank to conduct, and cooperate with the Bank in connection
therewith, a Field Examination and an appraisal of the Borrower's equipment. The
usual and customary fees and expenses of such Field Examinations and appraisals
shall be for the account of the Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 9.   NEGATIVE COVENANTS.

      So long as the Note shall remain unpaid or the Bank shall have any
obligations under this Agreement, Borrower shall not:

     Section 9.01.   Debt and Guaranties.

      (a) Create, incur, assume or suffer to exist, or permit any Guarantors to
create, incur, assume or suffer to exist any Debt, except:

            (i)   Debt arising under this Agreement or the Note;

            (ii)   Debt described in Schedule III, and any renewals, extensions
or refinancings thereof, provided that such renewals, extensions or refinancing
are on terms no less favorable to Borrower or the Guarantor than the original
terms of such Debt (except for increases in interest rates not inconsistent with
increases in prevailing interest rates);

            (iii)  Debt incurred in connection with operating leases entered
into by Borrower, the Guarantors, or any of them, consistent with past practices
or in the ordinary course of business;

            (iv)   Debt of Borrower, or the Guarantors, or any of them, secured
by purchase money Liens permitted by Section 9.02;

            (v)   Contemporary Subordinated Debt; and

            (vi)   The assumption of the existing (as of July 1, 1999) debt of
Contemporary in an amount not to exceed $1,400,000 representing then existing
financings of certain equipment leases.

      (b) Guaranty, endorse, become surety for or otherwise in any way become or
be responsible for the Debt or obligations of any Person, whether by agreement
to maintain capital, equity, net worth or solvency of any Person, by agreement
to purchase or discharge the Debt of any Person, or agreement to purchase
merchandise, materials, supplies or other property, if such agreement provides
that payment shall be made whether or not delivery of such merchandise,
materials, supplies or other property is ever made or tendered except:

            (i)   guarantees executed prior to the date hereof as described on
Schedule V attached hereto;

            (ii)   endorsements of negotiable instruments for collection or
deposit in the ordinary course of business; and

            (iii)   guarantees under this Agreement or of Debt of Borrower or
any Guarantor owing to the Bank.

      Section 9.02.   Liens.   Create, incur, assume or suffer to exist, or
permit any of the Guarantors to create, incur, assume or suffer to exist, any
Lien, upon or with respect to any of its properties, now owned or hereafter
acquired, except:

      (a)    Liens in favor of the Bank securing the Loans hereunder;

      (b)    Liens for taxes or assessments or other government charges or
levies if not yet due and payable or if due and payable if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained in conformity with GAAP;

      (c)    Liens (i) imposed by law, such as mechanic's, supplier's,
materialmen's, landlord's, warehousemen's and carrier's Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not past due for more than 30 days or (ii) which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established which, when aggregated with all indebtedness secured by all such
other Liens, secure indebtedness having an aggregate principal balance not in
excess of $50,000;

      (d)    Liens under workers' compensation unemployment insurance, social
security or similar legislation (other than ERISA);

      (e)    judgment and other similar Liens arising in connection with court
proceedings that have been in existence for fewer than 30 days after entry of
the judgment or the execution or other enforcement of which is effectively
stayed, and the claims secured thereby are being actively contested, in
Borrower's reasonable judgment, in good faith and by appropriate proceedings, or
which relate to judgments which, when aggregated with all other judgments
secured by such Liens, total less than $50,000;

      (f)    purchase money Liens on any property heretofore or hereafter
acquired or the assumption of any Lien on property existing at the time of such
acquisition, or a Lien incurred in connection with any conditional sale or other
title retention agreement or a Capital Lease; provided that such liens attach
only to the property as acquired and do not extend to any additional property of
Borrower;

      (g)    liens in connection with Borrower's assumption of equipment lease
financings in an amount not to exceed $1,400,000 in connection with Borrower's
purchase of the assets of Contemporary, which liens are on specific pieces of
leased equipment and are evidenced by the UCC-1 financing statements listed on
Schedule I annexed hereto, which were assumed by Borrower in connection with the
purchase of Contemporary's assets; and

      (h)    subordinate liens on Borrower's assets held by Contemporary as
collateral for the Contemporary Subordinated Debt.

      Section 9.03.   Investments and Advances.    Make or permit any Subsidiary
to make any loan or advance to any Person, or purchase, redeem or otherwise
acquire, or permit any such Subsidiary to purchase, redeem or otherwise acquire
any capital stock, assets, obligations or other securities, or make any capital
contribution to otherwise invest in or acquire any interest in any Person
(including, without limitation, any Borrower or any Subsidiary or Affiliate of
any Borrower), except:

      (a)    obligations issued or guaranteed by states or municipalities within
the United States of American and rated at least A-1 by Standard & Poor's;

      (b)    obligations issued or guaranteed by the United States of America or
any agency or subdivision thereof, the payment or guarantee of which constitutes
a full faith and credit obligation of the United States of America;

      (c)    certificates of deposit, time deposits, Eurodollar certificates of
deposit, bankers acceptances and other money market instruments issued by any
bank, trust company or financial institution organized under the laws of the
United States of America or any state (or in the case of Eurodollar certificates
of deposit, a branch of any such bank, trust company or financial institution)
having capital and surplus in an aggregate amount not less than $200,000,000 and
with such instrument rated at least A-1 by Standard & Poor's;

      (d)    commercial paper rated at least Prime-1 by Moody's Investor
Services or A-1 by Standard & Poor's;

      (e)    repurchase agreements entered into with any bank, trust company or
other financial institution organized under the laws of the United States of
America or any state having capital and surplus in an aggregate amount not less
than $200,000,000 and which are fully secured by obligations of the type
described in Section 9.03(b);

      (f)    investments of Borrower in any Subsidiary (excluding Graphcorr,
LLC) or investment of any Subsidiary in any other Subsidiary (excluding
Graphcorr, LLC); and

      (g)    loans, advances, guaranty obligations, capital contributions or
other investments of any nature in Graphcorr in excess of the amount of all such
investments on March 31, 2001.

      Section 9.04.   Sale of Assets.   Sell, lease, assign, transfer or
otherwise dispose of, or permit any of the Guarantors to sell, lease, assign,
transfer or otherwise dispose of, any of its now owned or hereafter acquired
assets (including, without limitation, shares of stock and indebtedness of such
Subsidiaries, receivables and leasehold interests) except for (i) assets
disposed of as no longer used or useful in the conduct of their respective
business or as have been disposed of in the ordinary course of business
consistent with Borrower's past practice or (ii) transfers of assets between or
among Borrower and Subsidiaries of Borrower, provided all such Subsidiaries are
Guarantors which have executed Security Agreements.

      Section 9.05.   Transactions with Affiliates.   Enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service, with any Affiliate or permit any of
the Guarantors to enter into any transaction, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower's or such Guarantors business and upon fair and
reasonable terms not materially less favorable to Borrower or such Guarantor
than would be obtained in a comparable arm's length transaction with a Person
not an Affiliate.

      Section 9.06.   Mergers.   Except as permitted in Section 9.07, and except
for mergers of any Subsidiary with and into either Borrower or any Subsidiary
which is at such time a Guarantor, merge or consolidate with, or sell, assign,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or acquire all or substantially all of the
assets or the business of any Person (or enter into any agreement to do any of
the foregoing), or permit any of the Guarantors to do so.

      Section 9.07.   Intentionally Omitted.

      Section 9.08.   No Activities Leading to Forfeiture Proceeding.    Engage
in or permit any Guarantor to engage in any unlawful activity which could
reasonably be expected to result in a Forfeiture Proceeding.

      Section 9.09.   Corporate Documents; Fiscal Year.   Change its fiscal
year, or amend, modify or supplement its certificate or articles of
incorporation or by-laws in any way with the result that any of the individuals
identified in Section 8.12 have diminished responsibilities or operating and
management authority over Borrower and its Subsidiaries.

      Section 9.10.   New Subsidiaries.   Form, or permit any Guarantor to form,
any Subsidiary unless such Subsidiary shall become a party to the Guaranty.

      Section 9.11.   Contemporary Subordinated Debt.   Make any payment of
principal, interest or any other amounts payable in connection with the
Contemporary Subordinated Debt or the Contemporary Subordination Documents.

      Section 9.12.   Dividends.   Pay any Dividend (whether payable in cash,
stock, other equity or debt instrument or in assets) or purchase, redeem, retire
or otherwise acquire for value of any of the Borrower's or any Subsidiary's
capital stock now or hereafter outstanding, or make any distribution of assets
to the Borrower's or any Subsidiary's stockholders as such, whether in cash,
assets, or in obligations, or allocate or otherwise set apart any sum for the
payment of any Dividend or distribution on, or for the purchase, redemption or
retirement of any shares of the Borrower's or any Subsidiary's capital stock or
make any other distribution by reduction of capital or otherwise in respect of
any share of the Borrower's or any Subsidiary's capital stock.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 10.    FINANCIAL COVENANTS.

      So long as any of the Notes shall remain unpaid or the Bank has any
obligations under this Agreement:

      Section 10.01.   Net Income.   Borrower shall maintain Net Income before
taxes in the amounts set forth below for the periods set forth below:

            Period   Minimum Net Income       1/1/01 through 3/31/01  
($2,250,000)     4/1/01 through 6/30/01   ($1,350,000)     7/1/01 through
9/30/01   ($   100,000)   10/1/01 through 12/31/01   $   500,000   

      Section 10.02.   Current Ratio.   Borrower shall maintain at all times a
Current Ratio of not less than 1.25:1.00.

      Section 10.03.   Maximum Total Liabilities to Net Worth Ratio.   Borrower
shall maintain at all times a ratio of Total Liabilities to Net Worth of not
more than the ratios set forth below for the periods set forth below:

            Period   Maximum Ratio       Fourth Amendment Closing Date through
9/29/01   3.75 to 1.00     9/30/01 and thereafter   3.25 to 1.00  

      Section 10.04.   EBITDA.   Borrower shall maintain at all times EBITDA in
the amounts set forth below for the periods set forth below:

            Period   EBITDA       1/1/01 through 3/31/01   ($    800,000)    
4/1/01 through 6/30/01    $    100,000     7/1/01 through 9/30/01  
 $    950,000     10/1/01 through 12/31/01    $ 1,500,000

      Section 10.05.   Intentionally Omitted.

      Section 10.06.   Determination of Compliance.   Compliance with these
financial covenants shall be determined by reference to the consolidated
financial statements of Borrower and its Subsidiaries delivered to the Bank in
accordance with Section 8.08. Except as set forth in 10.01, all financial
covenants shall be applicable at all times and shall be tested based upon the
balance sheet information and the results of operations for the period of 12
months preceding the date of determination.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 11.    EVENTS OF DEFAULT.

      Section 11.01.   Events of Default.   The occurrence of any of the
following events shall be an "Event of Default":

      (a)    Borrower shall fail to pay within five days of due date (i)
principal of the Note, (ii) interest on the Note or (iii) any fee or other
amount due hereunder as and when due and payable.

      (b)    Any representation or warranty made or deemed made by Borrower in
this Agreement, or by Borrower or any Guarantor in any certificate delivered
pursuant to this Agreement or any other Loan Document, or which is contained in
any certificate, document, opinion, financial or other statement furnished to
the Bank at any time pursuant to any Loan Document, shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

      (c)    Borrower shall (i) make any payment, whether of principal, interest
or any other amount on the Contemporary Subordinated Debt or (ii) fail to
perform or observe any term, covenant or agreement contained in Section 2.03 or
Articles 8, 9 or 10;

      (d)    Borrower or any Guarantor shall fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed in any
Loan Document and such failure shall continue for 15 consecutive days;

      (e)    Borrower or any Guarantor shall (i) fail to pay any amounts with
respect to any Debt in favor of the Bank, including but not limited to
indebtedness for borrowed money (other than the payment obligations described in
(a) above) of Borrower or such Guarantor, as the case may be, or any interest or
premium thereon, when due (giving effect to any applicable grace period),
whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise, (ii) fail to pay any amounts in excess of $50,000 in the aggregate
with respect to any other Debt, including but not limited to indebtedness for
borrowed money of Borrower or such Guarantor, as the case may be, or any
interest or premium thereon, when due (giving effect to any applicable grace
period), whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise, (iii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any Debt when required to be performed or observed, if
the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration of, after the giving of notice or passage of time or both, the
maturity of such Debt, whether or not such failure to perform or observe shall
be waived by the holder of such Debt or (iv) any Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

      (f)    Borrower or any Guarantor shall (i) generally not, be unable to or
admit in writing its or their inability to, pay its or their debts as such debts
become due; or (ii) make an assignment for the benefit of creditors, petition or
apply to any court or otherwise for the appointment of a custodian, receiver or
trustee for it or a substantial part of its or their assets, (iii) as debtor,
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, (iv) have had any such
petition or application filed or any such proceeding shall have been commenced,
against it or them, in which an adjudication or appointment is made or order for
relief is entered, and which petition, application or proceeding remains
undismissed for a period of 30 days or more, or (v) by any act or omission shall
indicate its or their consent to, approval of or acquiescence in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for all or any substantial part of its or their
property, (vi) suffer any such custodianship, receivership or trusteeship to
continue undischarged for a period of 30 days or more or (vii) cease to be
Solvent;

      (g)    one or more judgments, decrees or orders for the payment of money
in excess of $50,000 in the aggregate in respect of uninsured or unbonded claims
shall be rendered against Borrower or any of Guarantor and such judgments,
decrees or orders shall continue unsatisfied and in effect for a period of 30
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

      (h)    An event or condition specified in Section 8.08(m) hereof shall
occur or exist with respect to any Plan or Multiemployer Plan and, as a result
of such event or condition, together with all other such events or conditions,
Borrower or any ERISA Affiliate shall incur or in the opinion of the Bank shall
be reasonably likely to incur a liability to a Plan, a Multiemployer Plan or
PBGC (or any combination of the foregoing) which is, in the determination of the
Bank, material in relation to the financial condition, operations, business or
prospects of Borrower or the Guarantors;

      (i)    Any Forfeiture Proceeding shall have been commenced; or

      (j)    The Security Agreement shall at any time after its execution and
delivery and for any reason cease to create a valid and perfected first security
interest in the Collateral or to be in full force and effect, or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by Borrower, or Borrower shall deny that it has any further liability
or obligation under a Security Agreement to which it is a party, or Borrower
shall fail to perform any of its material obligations under any Security
Agreement.

      Section 11.02.   Remedies.   If any Event of Default shall occur, the Bank
shall (a) declare the Revolving Credit Commitment to be terminated, whereupon
the same shall forthwith terminate, and (b) declare the outstanding principal of
the Note, all interest thereon and all other amounts payable under this
Agreement and the Notes to be forthwith due and payable, whereupon the Note, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower; provided that, in the case of
an Event of Default referred to in Section 11.01(f) or Section 11.01(h) above,
the Revolving Credit Commitment shall be immediately terminated, and the Note,
all interest thereon and all other amounts payable under this Agreement and the
Note shall be immediately due and payable without notice, presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 12. MISCELLANEOUS

      Section 12.01.   Year 2000 Compliance.   All of Borrower's and each
Subsidiary's computer hardware and software which performs or supports
Borrower's principal business functions, or its accounting, financial reporting
or management information systems (collectively, "Principal Systems") have the
ability to (a) consistently handle date information before, during and after
January 1, 2000, including but not limited to accepting date input, providing
date output and performing calculations on dates or portions of dates, (b)
function accurately in accordance with the specifications of such computer
hardware or software and without interruption before, during and after January
1, 2000, without any change in operations associated with the advent of the new
century, (c) respond to two-digit date input in a way that resolves any
ambiguity as to century in a disclosed, defined and predetermined manner and (d)
store and provide output of date information in ways that are unambiguous as to
century. With respect to the Principal Systems, any reprogramming or other
corrective modifications required to permit the proper functioning beginning
immediately after December 31, 1999 of (i) the computer systems of Borrower, its
Subsidiaries and Affiliates and (ii) equipment containing embedded microchips
(including systems and equipment supplied by others or with which systems of
Borrower, its Subsidiaries and Affiliates interface) and the testing of all such
systems and equipment, as so reprogrammed, has been completed.

      Section 12.02.   Amendments and Waivers.   Except as otherwise expressly
provided in this Agreement, any provision of this Agreement may be amended or
modified only by an instrument in writing signed by Borrower and the Bank, and
any provision of this Agreement may be waived by Borrower or by the Bank;
provided that no amendment, modification or waiver shall be effective, unless by
an instrument signed by the Bank. No failure on the part of the Bank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof or preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

      Section 12.03.   Usury.   Anything herein to the contrary notwithstanding,
the obligations of Borrower under this Agreement and the Note shall be subject
to the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of applicable law limiting
rates of interest which the Bank may charge or collect.

      Section 12.04.   Expenses.   Borrower shall reimburse the Bank on demand
for all reasonable costs, expenses, and charges (including, without limitation,
reasonable fees and charges of external legal counsel for the Bank) incurred by
the Bank in connection with the preparation or performance of this Agreement and
the Loan Documents. In addition, Borrower shall reimburse the Bank for all of
its reasonable costs and expenses in connection with the enforcement or
preservation of any rights under this Agreement, the Note or the other Loan
Documents. Borrower agrees to indemnify the Bank and its directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims, damages or expenses incurred by any of them arising
out of or by reason of any investigation or litigation or other proceedings
(including any threatened investigation or litigation or other proceedings)
relating to any actual or proposed use by Borrower, of the proceeds of the
Loans, including, without limitation, the reasonable fees and disbursements of
counsel incurred in connection with any such investigation or litigation or
other proceedings (but excluding any such losses, liabilities, claims, damages
or expenses incurred by reason of the gross negligence or willful misconduct of
the Person to be indemnified).

      Section 12.05.   Survival.   The obligations of Borrower under Section
2.03(b), Article 5 and Section 12.03 shall survive the repayment of the Loans
for a period corresponding to the maximum applicable statute of limitations in
effect in the State of New York from time to time.

      Section 12.06.   Assignment.   This Agreement shall be binding upon, and
shall inure to the benefit of, Borrower and the Bank and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations hereunder.

      Section 12.07.   Notices.   All notices, consents, approvals and other
communications required or permitted to be given to a party under this Agreement
shall be in writing and shall be delivered personally to the party, sent by any
national overnight courier or mailed first class certified mail, return receipt
requested, to the party at the address indicated on page one, to the attention
of Brian Stone for the Bank and to the attention of Margaret Krumholz for
Borrower. Any item delivered in accordance with the provisions of this Section
shall be deemed to have been delivered (i) on the date of personal delivery,
(ii) on the business day following the date sent by overnight courier or (ii) on
the fourth day following the date on which it was so mailed, as the case may be.

      Section 12.08.   Setoff.   Borrower agrees that, in addition to (and
without limitation of) any right of setoff, banker's lien or counterclaim the
Bank may otherwise have, the Bank shall be entitled, at its option without any
prior notice to Borrower (any such notice being expressly waived by Borrower to
the extent permitted by applicable law), to offset balances (general or special,
time or demand, provisional or final) held by it for the account of Borrower at
any of the Bank's offices against any amount then due and payable by Borrower to
the Bank under this Agreement or the Note which is not paid when due (regardless
of whether such balances are then due to Borrower), in which case it shall
promptly notify Borrower thereof, provided that the Bank's failure to give such
notice shall not affect the validity thereof. Payments by Borrower hereunder
shall be made without setoff or counterclaim.

      Section 12.09.   Jurisdiction; Immunities.

      (a)    Borrowers hereby irrevocably submits to the jurisdiction of any New
York State or United States Federal court sitting in Suffolk or Nassau County
over any action or proceeding arising out of or relating to this Agreement or
the Note, and Borrower hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State or
Federal court. To the extent permitted by applicable law, Borrower irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by certified or registered mail) of copies of such process to
it. Borrower agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. To the extent permitted by applicable
law, Borrower further waives any objection to venue in such State or Federal
Court and any objection to an action or proceeding in such State or Federal
Court on the basis of forum non conveniens. Borrower further agrees that any
action or proceeding brought against the Bank shall be brought only in New York
State or United States Federal court sitting in Suffolk or Nassau County.

      (b)    THE PARTIES WAIVE ANY RIGHT TO A JURY TRIAL.

      (c)    Nothing in this Section shall affect the right of the Bank to serve
legal process in any other manner permitted by law or affect the right of the
Bank to bring any action or proceeding against Borrower or its property in the
courts of any other jurisdictions.

      (d)    To the extent that Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, Borrower hereby
irrevocably waives, to the extent permitted by applicable law, such immunity in
respect of its obligations under this Agreement and the Note.

      Section 12.10.   Severability.   The provisions of this Agreement are
intended to be severable. If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

      Section 12.11.   Integration.   The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby and supersede any prior oral or written statements or agreements with
respect to such transactions.

      Section 12.12.   Governing Law.   This Agreement shall be governed by, and
interpreted and construed in accordance with, the law of the State of New York
applicable to agreements made and to be performed wholly within the State of New
York.

END OF AMENDED AND RESTATED CREDIT AGREEMENT

      5.  Effectiveness.   This Fourth Amendment shall become effective upon the
occurrence of the following events and the receipt and satisfactory review by
the Bank and its counsel of the following documents:

      (a)   The Bank shall have received this Fourth Amendment, duly executed by
the Borrower.

      (b)   The Bank shall have received the Revolving Credit Note, duly
executed by the Borrower.

      (c)   The Bank shall have received certified (as of the date of the Fourth
Amendment) copies of the resolutions of the board of directors of the Borrower
authorizing the Fourth Amendment and the execution, delivery and performance
thereof and certified copies of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Fourth
Amendment.

      (d)   The Bank shall have received a certificate of the Secretary or an
Assistant Secretary (attested to by another officer) of the Borrower certifying:
(i) the names and true signatures of the officer or officers of the Borrower
authorized to sign the Fourth Amendment, the Note and any other Loan Documents
to be delivered hereunder on behalf of the Borrower and (ii) that there has been
no change to the Bank.

      (e)   The Bank shall have received from the Borrower a Confirmation of
Security Agreement.

      (f)   The Bank shall have received from each of the Guarantors a Guarantor
Confirmation Agreement.

      (g)   The Bank shall have received the initial Borrowing Base Certificate,
evidencing availability for (i) all Loans outstanding on the Fourth Amendment
Closing Date and (ii) if requested, the initial Revolving Credit Loan to be made
after the Fourth Amendment Closing Date.

      (h)   The following statements shall be true and the Bank shall have
received a certificate signed by the President or Chief Financial Officer of the
Borrower dated the date hereof, stating that:

             (i)    The representations and warranties contained in Article 7 of
the Credit Agreement (as amended by the Fourth Amendment) are true and correct
on the date hereof; and

             (ii)    No Default or Event of Default has occurred and is
continuing, or would result from the making of a Revolving Credit Loan.

      (i)   All schedules, documents, certificates and other information
provided to the Bank pursuant to or in connection with the Fourth Amendment
shall be satisfactory to the Bank and its counsel in all respects.

      (j)   All legal matters incident to the Fourth Amendment and the
transactions contemplated hereby shall be satisfactory to Cullen and Dykman,
counsel to the Bank.

      (k)   The Bank shall have received such other approvals, opinions or
documents as the Bank or its counsel may reasonably request.

      (l)   The Bank shall have received its Modification and Extension Fee of
$35,000, and payment of the reasonable legal fees and expenses of the Bank's
counsel.

      6.   Governing Law.   This Fourth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

      7.   Counterparts.   This Fourth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

      8.   Ratification.   Except as hereby amended, the Agreement and all other
Loan Documents executed in connection therewith shall remain in full force and
effect in accordance with their originally stated terms and conditions. The
Agreement and all other Loan Documents executed in connection therewith, as
amended hereby, are in all respects ratified and confirmed.

      IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
as of the year and date first above written.

            DISC GRAPHICS, INC.     THE DIME SAVINGS BANK OF NEW YORK, FSB      
  By: ______________________________   By: ______________________________ Name:
Donald Sinkin   Name: Brian Stone Title: President and Chief Executive Officer  
Title: Senior Vice President





        List of Schedules and Exhibits   Schedule I   Description of Liens    
Schedule II   List of subsidiaries of Borrower     Schedule III   List of Credit
Agreements (including indentures, purchase agreements, guaranties, Capital
Leases, etc.)     Schedule IV   Agreements effecting Loan Documents     Schedule
V   List of Guaranties  




* * * * *

        Exhibit A   Form of Revolving Credit Note     Exhibit B   Form of
Guaranty     Exhibit B-1   Form of Guarantor Confirmation Agreement     Exhibit
C-1   Security Agreement of Borrower     Exhibit C-2   Security Agreement of
Guarantors     Exhibit C-3   Security Agreement Confirmation of Borrower    
Exhibit C-4   Security Agreement Confirmation of Guarantors     Exhibit E   Form
of Opinion of Counsel     Exhibit F   Form of Notice of Borrowing  

EXHIBIT A


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

      $12,700,000   June __, 2001
Islandia, New York

      For value received, Disc Graphics, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to the order of The Dime Savings Bank of
New York, FSB, a federal savings bank (the "Bank"), at the Bank's office at 1377
Motor Parkway, Islandia, New York 11788, on or before April 15, 2002, the
principal amount of $12,700,000, or the actual amount loaned by the Bank to
Borrower pursuant to the "Credit Agreement" (defined below), in lawful money of
the United States of America and in immediately available funds, on the date and
in the manner provided in the Credit Agreement. Borrower also promises to pay
interest on the unpaid principal balance hereof at the rate or rates of interest
as provided in the Credit Agreement, on the dates and in the manner provided
therein.

      The holder of this Revolving Credit Note shall record the date and amount
of each Revolving Credit Loan made by the Bank, and the date and amount of each
payment of principal or interest, either on the schedule attached hereto, or on
such computer, magnetic disk, tape or other such electronic data storage and
retrieval system as the Bank considers adequate for such purpose, in its sole
and absolute discretion. Any such record shall constitute prima facie evidence
of the accuracy of the information so recorded, but no failure so to record, or
any error in so recording, shall affect the obligation of the Borrower to repay
any Revolving Credit Loans, with interest thereon, as provided herein or in the
Credit Agreement.

      This is the Revolving Credit Note referred to in that certain Revolving
Credit Agreement dated February 26, 1997 between Borrower and the Bank as
previously amended and as amended and restated on the date hereof (the "Credit
Agreement"), and evidences the Revolving Credit Loans made by the Bank
thereunder. This Note is a substitute for the ones given by Borrower on February
26, 1997 and December 1, 1998. All capitalized terms not defined herein shall
have the meanings given to them in the Credit Agreement.

      The Credit Agreement provides for the acceleration of the maturity of
principal upon the occurrence of certain Events of Default, for a Default Rate
of interest and for prepayments on the terms and conditions specified therein.

      Borrower waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Revolving Credit Note, except as may be
set forth in the Credit Agreement.

      The terms of this Revolving Credit Note may not be changed orally, but
only by an instrument duly executed by Borrower and the Bank.

      This Revolving Credit Note shall be governed by, and interpreted and
construed in accordance with, the laws of the State of New York.

      DISC GRAPHICS, INC.


By:_______________________________
Name:     Donald Sinkin
Title:       President

SCHEDULE OF REVOLVING CREDIT LOANS

         
Date of Loan   Principal
Amount of Loan  
Principal Paid